Holman contends that his motion should have been granted as he did not receive notice of Shoup's motion for default judgment or motion to vacate.
From the express language of Civ.R. 55(A), it does not appear that Holman was entitled to notice of the motion for default judgment. Civ.R. 55(A) provides in part:
"* * * If the party against whom judgment by default is sought has appeared in the action, he (or, if appearing by representative, his representative) shall be served with written notice of the application for judgment at least seven days prior to the hearing on such application * * *."
There is nothing in the record to indicate that Holman or a representative ever made an appearance. As Holman was properly served with the complaint and did not enter a proper appearance, he was not entitled to notice of the default proceedings.Sexton v. Sugar Creek Packing Co. (1974), 37 Ohio St. 2d 58, 59, 66 O.O.2d 161, 162, 307 N.E.2d 541, 542.
Holman further contends that his motion to vacate should have been granted based upon Shoup's failure to serve a copy of his motion to vacate upon him. Civ.R. 5(A) provides in part:
"* * * No service need be made on parties in default for failure to appear except that pleadings asserting new or additional claims for relief against them shall be served upon them * * *."
In the cause at bar, Holman was clearly in default for failure to appear. Furthermore, the motion to vacate did not assert new or additional claims. Thus, under Civ.R. 5(A), Holman was not entitled to notice.
Assuming arguendo that Holman was entitled to notice of the motions, this would not necessarily mandate the granting of his motion. To prevail on a motion to vacate brought under Civ.R. 60(B), the movant must demonstrate that: (1) the party has a meritorious defense or claim if the requested relief is granted; (2) the party is entitled to relief under one of the grounds stated in Civ.R. 60(B)(1) through (5); and (3) the motion is made within a reasonable time, and, where the grounds of relief are Civ.R. 60(B)(1), (2) or (3), not more than one year after the judgment, order or proceeding was entered or taken. GTEAutomatic Elec., Inc. v. ARC Indus., Inc. (1976), 47 Ohio St. 2d 146, 1 O.O.3d 86, 351 N.E.2d 113, paragraph two of the syllabus. *Page 130 
Holman's motion, while not specifying Civ.R. 60(B) or the section of Civ.R. 60(B) under which he seeks relief, appears to attempt to qualify under the "catchall" provision of Civ.R. 60(B)(5), which provides that a court may vacate a judgment for "any other reason justifying relief from the judgment." If Holman were able to establish a meritorious defense and an entitlement to relief under Civ.R. 60(B), he would still be unable to overcome the reasonable time-period requirement. Holman's motion to vacate was filed nearly six years after judgment and over two years after garnishment proceedings were commenced. Based upon these delays, I do not believe that it was an abuse of discretion for the trial court to hold that the motion was not filed within a reasonable time and to deny the motion to vacate. It is well established that the "other reason" clause of Civ.R. 60(B) will not protect a party who ignores its duty to take legal steps to protect its interest. Mount OliveBaptist Church v. Pipkins Paints (1979), 64 Ohio App. 2d 285,288, 18 O.O.3d 319, 321, 413 N.E.2d 850, 853.